DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukuda (US20110250485) in view of Watanabe (US9735400).
Regarding Claim 1, Tsukuda discloses a battery (battery- [0010]) comprising:
	An electrode stack comprising a separator positioned between an anode and a cathode ([007]);
	An electrolyte ([007]); and
An enclosure extending about the electrode stack and containing the electrolyte ([007]), the enclosure comprising:
A rigid housing defining a volume in which the electrode stack and the electrolyte are contained (Fig. 1, package can-70 acts as rigid housing, [0206]), wherein the rigid housing defines a flange extending about the rigid housing (Fig. 1, flange portion-75, [0206]), and
A lid extending across the rigid housing and sealed to the rigid housing at a seam defined between the lid and the flange (Fig. 1, lid plate-80 acts as lid extending across rigid housing, [0207], seam can be sealed, [0210]), wherein the lid is characterized by a perimeter external edge defined outward from the seam and having a length and a width (Fig. 1, shows X, and Y direction, where X direction is length and Y direction is width.  The examiner notes that the length and width is arbitrary and can be defined in any fashion).
Tsukuda does not disclose wherein the lid defines a protrusion extending outward from the perimeter external edge beyond an exterior edge of the lid one a side of the lid at a location corresponding to a predetermined strain location.
Watanabe discloses a battery pack that has a protrusion extending from the perimeter of the battery pack lid (Fig. 1, Fig. 2a, outward engagement claw-21a acts as protrusion from perimeter of lid-11, [col. 2, lines 45-55]). Watanabe teaches that protrusion allow for improved locking of the battery pack (col. 4, lines 31-45). 
It is the examiner’s position that because predetermined strain location is not defined by the claim language, the predetermined strain can be any strain, and therefore Wantanabe’s protrusion meets the limitation of corresponding to a predetermined strain location.  
Therefore it would be obvious to one of ordinary skill in the art to modify the lid of Tsukuda with the teachings of Watanabe to have a lid that defines a protrusion extending outward from the perimeter external edge beyond an exterior edge of the lid one a side of the lid at a location corresponding to a predetermined strain location.
Regarding Claim 2, Tsukda in view of Watanabe discloses the limitations as set forth above. Tsukda further discloses wherein the rigid housing comprises a conductive material maintained at negative potential.
Regarding Claim 3, Tsukda in view of Watanabe discloses the limitations as set forth above. Tsukda further discloses wherein the lid is welded to the rigid housing along the flange of the rigid housing, and where a weld seam extends about the enclosure (package can-70 is sealed with the lid plate-80 by a double seam and enfolds flange portion-75, [0210]).
Regarding Claim 4, Tsukda in view of Watanabe discloses the limitations as set forth above. Tsukda further discloses wherein the weld seam is recessed from an external edge of the lid by a first distance, and wherein the weld seam is recess from an exterior edge of the lid at the protrusion by a second distance at least about 5% greater than the first distance (Fig. 1, edge portion-83 defines exterior edge protrusion, lid plate-80 recessed from edge portion-83, [0210], first distance defined as recess distance of lid plate-80 to bordering edge portion-83, second distance is defined as the first distance plus the distance of the protrusion that is covered by the edge protrusion-83 outward from the lid, and therefore the second distance is at least about 5% greater than the first distance).
Regarding Claim 5, Tsukuda in view of Watanabe discloses the limitations as set forth above. Tsukuda does not disclose the protrusions are characterized by arcuate geometry.
Under the broadest reasonable interpretation of the claims, the examiner is interpreting “the protrusion is characterized by arcuate geometry” to mean that any protrusion that is bent or curved meets the limitation of arcuate geometry. Therefore, since the protrusions of Watanabe (Fig. 2a, outward engagement claws-21a acting as protrusions) are formed in a bent shape, and because the outer portion of the engagement claw is curved (Fig. 2a, 21a is curved at end of claw) it is the examiner’s position that Watanabe discloses the claim limitation of a protrusion characterized by arcuate geometry.
Therefore, it would be obvious to one of ordinary skill in the art to modify the lid of Tsukuda with the teachings of Watanabe to have protrusions characterized by arcuate geometry. This modified structure would yield the expected result of further improved security and stability for the lid.
Regarding Claim 6, Tsukda in view of Watanabe discloses the limitations as set forth above. Tsukda further discloses wherein the enclosure is characterized by a rectangular shape (Fig. 1, package can-70 is rectangular shaped).
Tsukuda in view of Watanabe discloses protrusions extending from an exterior edge of the lid on either side of the lid (Watanabe-Fig. 1, lid-11, outward engagement claws-21 acting as protrusion). Since the outward engagement claws are set in locations to allow for proper fitting of the lid, and the outward engagement claws can be placed on any portion of the lid as long as they correspond to the battery lid holder engagements, and that the function of the outward engagement claws is to provide more security and stability for the lid (col. 4, lines 55-70), it is the examiners position that one of ordinary skill in the art would find it obvious to modify the lid of Tsukuda with the teachings of Watanabe to have the protrusions placed on each side of the lid to yield the expected result of further improved security and stability for the lid.
Regarding Claim 7, Tsukda in view of Watanabe discloses the limitations as set forth above. Tsukda further discloses wherein the length of the enclosure is greater than the width of the enclosure (Fig. 1, length defined as x direction, y is defined as width direction).
Tsukuda does not discloses wherein each side of the lid extending parallel to the length of the enclosure defines at least two protrusions from an exterior edge of the lid.
Watanabe discloses wherein each side of the lid extending parallel to the length of the enclosure defined at least two protrusions from an exterior edge of the lid (Watanabe-Fig. 1, lid-11, outward engagement claws-21 acting as protrusion).
Therefore it would be obvious to one of ordinary skill in the art to modify the lid of Tsukada with the teachings of Watanabe to have each side of the lid extending parallel to the length of the enclosure defined at least two protrusions from an exterior edge of the lid. This modified structure would yield the expected results of improved security and stability for the lid
Regarding Claim 8, Tsukda in view of Watanabe discloses the limitations as set forth above.
Tsukda in view of Watanabe discloses protrusions along the length side of the lid. 
Although Watanabe does not directly disclose wherein the protrusions of the lid are less than 5 % the length of the side of the lid (Fig. 2a, outward engagement claw-21a acting as protrusion), Wantanabe’s protrusions take up a small portion of the edge of the lid lengthwise. Therefore it would have been obvious to one of ordinary skill in the art to modify the protrusion length of Tsukuda in view of Watanabe with the teachings of Watanabe to allow for improved locking of the battery pack. Furthermore, Wantanabe’s protrusions and the instant protrusions both serve the function of improving rigidity and strength, despite differing in length. 
Therefore, it would be obvious, absent a showing of criticality, for one of ordinary skill in the art to modify the protrusion of Tsukuda with the teachings of Watanabe to have a protrusion that extends along length of the side of the lid less than about 5% of the length of the side of the lid. Furthermore, since such a modification would have involved a mere change in the size of a component, and the prior art protruding portions and the instant protruding portions, although having different length, would not perform differently and therefore lack a showing of a critically unexpected result.
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S.
830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art
and the claims was a recitation of relative dimensions of the claimed device and a device having the
claimed relative dimensions would not perform differently than the prior art device, the claimed device
was not patentably distinct from the prior art device.
Regarding Claim 9, Tsukda in view of Watanabe discloses the limitations as set forth above. 
Tsukda does not disclose wherein the rigid housing defines a protrusion extending beyond the length or width on a side of the rigid housing correspond go the location of the protrusion extending beyond the side of the lid.
Watanabe discloses a protrusion extending beyond the length or width on a side of the rigid housing correspond to the location of the protrusion extending beyond the side of the lid (Fig. 2a, outward engagement claw-21a acting as protrusion correspond with each other on opposite sides of the lid, where the protrusions extend beyond the side of the lid).
Therefore it would be obvious to one of ordinary skill in the art to modify the lid of Tsukada with the teachings of Watanabe to have the rigid housing defines a protrusion extending beyond the length or width on a side of the rigid housing correspond go the location of the protrusion extending beyond the side of the lid. This modified structure would yield the expected results of improved security and stability for the lid.
Regarding Claim 10, Tsukda in view of Watanabe discloses the limitations as set forth above. 
Tsukda does not disclose wherein the side of the lid is a first side of the lid, wherein the protrusion is a first protrusion, wherein the lid further defines a second protrusion extending beyond the length or width on a second side of the lid opposite the first side of the lid, and wherein the second protrusion is located in line with the first protrusion.
Watanabe discloses wherein the side of the lid is a first side of the lid, wherein the protrusion is a first protrusion, wherein the lid further defines a second protrusion extending beyond the length or width on a second side of the lid opposite the first side of the lid, and wherein the second protrusion is located in line with the first protrusion (Fig. 2a, outward engagement claw-21a acting as protrusions are present on opposite sides of the lid-11 in line with each other, where first side of the lid and second side of the lid are parallel to each other).
Therefore it would be obvious to one of ordinary skill in the art to modify the lid of Tsukada with the teachings of Watanabe to have the side of the lid is a first side of the lid, wherein the protrusion is a first protrusion, wherein the lid further defines a second protrusion extending beyond the length or width on a second side of the lid opposite the first side of the lid, and wherein the second protrusion is located in line with the first protrusion. This modified structure would yield the expected results of improved security and stability for the lid.
Regarding Claim 11, Tsukda in view of Watanabe discloses the limitations as set forth above. Tsukda further discloses wherein the lid defines a volume, and wherein the lid defines a flange extending about the lid similar to the rigid housing (Fig. 1, lid portion-80 encloses battery package can-70, lid portion-80 defines flange portion-83 extending around lid portion-80, [0207]).
Regarding Claim 12, Tsukuda discloses a battery (battery-[0010]) comprising:
	An electrode stack comprising a separator positioned between an anode and a cathode ([007]);
	An electrolyte ([007]); and
An enclosure extending about the electrode stack and containing the electrolyte ([007]), the enclosure comprising:
A rigid housing defining a volume in which the electrode stack and the electrolyte are contained (Fig. 1, package can-70 acts as rigid housing, [0206]), wherein the rigid housing defines a flange extending about the rigid housing (Fig. 1, flange portion-75, [0206]), and
A lid extending across the rigid housing and welded  to the rigid housing at a weld seam defined between the lid and the flange, (Fig. 1, lid plate-80 acts as lid extending across rigid housing, [0207], Fig. 1, edge portion-83, [0216], weld seam at border between lid portion-80 and edge portion-83), wherein the lid is characterized by a perimeter external edge defined outward from the weld seam (edge portion-83), and wherein the weld seam extends outward towards the protrusion proximate the protrusion along the side of the lid (package can-70 is sealed with the lid plate-80 by a double seam and enfolds flange portion-75, [0210]). 
Tsukuda does not disclose wherein the lid defines a protrusion extending outward from the perimeter external edge beyond an exterior edge of the lid one a side of the lid at a location corresponding to a predetermined strain location.
Watanabe discloses a battery pack that has a protrusion extending from the perimeter of the battery pack lid (Fig. 1, Fig. 2a, outward engagement claw-21a acts as protrusion from perimeter of lid-11, [col. 2, lines 45-55]). Watanabeteaches that protrusion allow for improved locking of the battery pack (col. 4, lines 31-45). 
It is the examiner’s position that because predetermined strain location is not defined by the claim language, the predetermined strain can be any strain, and therefore Wantanabe’s protrusion meets the limitation of corresponding to a predetermined strain location.  
Therefore it would be obvious to one of ordinary skill in the art to modify the lid of Tsukuda with the teachings of Watanabe to have a lid that defines a protrusion extending outward from the perimeter external edge beyond an exterior edge of the lid one a side of the lid at a location corresponding to a predetermined strain location.
Regarding Claim 13, Tsukuda discloses a limitation as set forth above. Tsukuda further discloses wherein the weld seam is recessed from an external edge of the lid by a first distance, and wherein the weld seam is recess from an exterior edge of the lid at the protrusion by a second distance within about 20% of the first distance (Fig. 1, weld seam at border between lid portion-80 and edge portion-83, and first distance is defined as distance from recess to edge portion-83, and second distance is defined as distance from recess to edge portion, where the second distance is within 20% of the first distance).
Regarding Claim 14, Tsukuda in view of Watanabe discloses the limitations as set forth above. 
Tsukda does not disclose wherein the side of the lid is a first side of the lid, wherein the protrusion is a first protrusion, wherein the lid further defines a second protrusion extending beyond the length or width on a second side of the lid opposite the first side of the lid, and wherein the second protrusion is located in line with the first protrusion.
Watanabe discloses wherein the side of the lid is a first side of the lid, wherein the protrusion is a first protrusion, wherein the lid further defines a second protrusion extending beyond the length or width on a second side of the lid opposite the first side of the lid, and wherein the second protrusion is located in line with the first protrusion (Fig. 2a, outward engagement claw-21a acting as protrusions are present on opposite sides of the lid-11 in line with each other, where first side of the lid and second side of the lid are parallel to each other).
Therefore it would be obvious to one of ordinary skill in the art to modify the lid of Tsukada with the teachings of Watanabe to have the side of the lid is a first side of the lid, wherein the protrusion is a first protrusion, wherein the lid further defines a second protrusion extending beyond the length or width on a second side of the lid opposite the first side of the lid, and wherein the second protrusion is located in line with the first protrusion. This modified structure would yield the expected results of improved security and stability for the lid.
Tsukuda further discloses wherein the weld seam is recessed from an external edge of the lid by a first distance, and wherein the weld seam is recess from an exterior edge of the lid at the protrusion by a second distance within about 20% of the first distance (Fig. 1, weld seam at border between lid portion-80 and edge portion-83, and first distance is defined as distance from recess to edge portion-83, and second distance is defined as distance from recess to edge portion, where the second distance is within 20% of the first distance).
Regarding Claim 15, Tsukuda discloses the limitations as set forth above. 
Tsukuda does not disclose wherein the rigid housing defines a protrusion extending beyond an exterior edge on a side of the rigid housing corresponding to a location of the protrusion extending beyond the side of the lid.
Watanabe discloses wherein the rigid housing defines a protrusion extending beyond an exterior edge on a side of the rigid housing corresponding to a location of the protrusion extending beyond the side of the lid (Fig. 2a, outward engagement claw-21a acting as protrusions have two sections where the first section of the outward engagement claw acts as protrusion extending beyond an exterior edge on side of the rigid housing, and the second section of the outward engagement claw acts as protrusion extending beyond side of the lid corresponding to location of the protrusion. It is the examiner’s position that because the outward engagement claw extends outward from the lid as a protrusion, where the outward engagement claw has a first protruding section that extends outward from the lid, and a second section that extend further from the lid in the same location as the first protrusion, that Watanabe discloses the limitation of claim 15).
Regarding Claim 16, Tsukuda discloses a battery (battery, [0010]) comprising:
	An electrode stack comprising a separator positioned between an anode and a cathode ([007]);
	An electrolyte ([007]); and
An enclosure extending about the electrode stack and containing the electrolyte ([007]), the enclosure comprising:
A rigid housing defining a volume in which the electrode stack and the electrolyte are contained (Fig. 1, package can-70 acts as rigid housing, [0206]), wherein the rigid housing is characterized by a longitudinal body section and a lateral body section extending from and normal to the longitudinal body section (Fig. 1, side walls-72 form the longitudinal and lateral body sections), wherein an intersection of the longitudinal body section and the lateral body section defines an interior corner and an exterior corner (Fig. 1, interior corner is inside corner of rigid housing, and exterior corner is the outside corner of the rigid housing, see annotated Fig. 1, for interior/exterior corner definitions, it is the examiner’s position that by broadest reasonable interpretation of the claim, interior and exterior corners are met by Tsukuda), and wherein the rigid housing defines a flange extending about the rigid housing (Fig. 1, flange portion-75, [0206]), and wherein the rigid housing defines a flange extending about the rigid housing (Fig. 1, flange portion-75, [0206]), and

    PNG
    media_image1.png
    663
    644
    media_image1.png
    Greyscale

Annotated Fig. 1
A lid extending across the rigid housing (Fig. 1, lid plate-80 acts as lid extending across rigid housing, [0207]).
Tsukuda does not disclose wherein the lid defines a protrusion extending outward from the perimeter external edge beyond an exterior edge of the lid one a side of the lid at a location corresponding to a predetermined strain location.
Watanabe discloses a battery pack that has a protrusion extending from the perimeter of the battery pack lid (Fig. 1, Fig. 2a, outward engagement claw-21a acts as protrusion from perimeter of lid-11, [col. 2, lines 45-55]). Watanabe teaches that protrusion allow for improved locking of the battery pack (col. 4, lines 31-45). 
It is the examiner’s position that because predetermined strain location is not defined by the claim language, the predetermined strain can be any strain, and therefore Wantanabe’s protrusion meets the limitation of corresponding to a predetermined strain location.  
Therefore it would be obvious to one of ordinary skill in the art to modify the lid of Tsukuda with the teachings of Watanabe to have a lid that defines a protrusion extending outward from the perimeter external edge beyond an exterior edge of the lid one a side of the lid at a location corresponding to a predetermined strain location.
Regarding Claim 18, Tsukuda discloses the limitations as set forth above. Tsukda further discloses wherein the lid is welded to the rigid housing along the flange of the rigid housing, and where a weld seam extends about the enclosure (package can-70 is sealed with the lid plate-80 by a double seam and enfolds flange portion-75, [0210]).
Regarding Claim 19, Tsukuda discloses the limitations as set forth above. 
Tsukuda does not disclose wherein the side of the lid is a longitudinal side of the lid extending to the exterior corner, wherein the protrusion is a first protrusion, and wherein the lid further defines  a second protrusion extending beyond an exterior edge of the lid on a lateral side of the lid extending to the exterior corner.
 Watanabe discloses protrusions extending from an exterior edge of the lid on either side of the lid (Watanabe-Fig. 1, lid-11, outward engagement claws-21 acting as protrusion). Since the outward engagement claws are set in locations to allow for proper fitting of the lid, and the outward engagement claws can be placed on any portion of the lid as long as they correspond to the battery lid holder engagements, and that the function of the outward engagement claws is to provide more security and stability for the lid (col. 4, lines 55-70), it is the examiners position that one of ordinary skill in the art would find it obvious to modify the lid of Tsukuda with the teachings of Watanabe to have the protrusions placed on each side of the lid to yield the expected result of further improved security and stability for the lid.
Therefore it would be obvious to one or ordinary skill in the art to modify the lid of Tsukuda with the teachings of Watanabe to have the side of the lid is a longitudinal side of the lid extending to the exterior corner, wherein the protrusion is a first protrusion, and wherein the lid further defines a second protrusion extending beyond an exterior edge of the lid on a lateral side of the lid extending to the exterior corner. This modified structure would yield the expected results of improved security and stability for the lid.
Regarding Claim 20, Tsukuda discloses the limitations as set forth above. 
Tsukuda does not discloses wherein the lid defined at least two protrusions along the longitudinal side of the lid extending to the exterior corner.
Watanabe discloses wherein the lid defined at least two protrusions along the longitudinal side of the lid extending to the exterior corner (Watanabe-Fig. 1, lid-11, outward engagement claws-21 acting as protrusions have two protrusions on both longitudinal sides of the lid).
Therefore it would be obvious to one or ordinary skill in the art to modify the lid of Tsukuda with the teachings of Watanabe to have the lid defined at least two protrusions along the longitudinal side of the lid extending to the exterior corner. This modified structure would yield the expected results of improved security and stability for the lid.
Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tsukuda (US20110250485) in view of Watanabe (US9735400) further in view of Namikawa (US20210313129).
Regarding Claim 17, Tsukuda discloses the limitations as set forth above. Tsukuda discloses a rigid housing that defined an interior corner as an arcuate shape from the longitudinal and lateral body sections (Fig. 1, sidewalls-72), but is silent to the interior corner being recessed from a planar intersection of a sidewall of the lateral body section and a side wall of the longitudinal body section. 
Namikawa discloses an arcuate shaped interior corner formed in a recess of a side wall of a rigid housing for a secondary battery structure (Fig. 6, protruding portions-86, corner-76z acts as arcuate shaped interior corner, protruding portion-86 recessed from region-88 which acts as side wall of rigid housing, [0108]). Namikawa teaches that this structure allows for good rigidity and strength ([0011]).
Therefore, it would be obvious for one of ordinary skill in the art to modify the housing structure of Tsukuda with the teachings of Namikawa to have a rigid housing that defines the interior corner as an arcuate shape recessed from a planar intersection of a sidewall of the lateral body section and a sidewall of the longitudinal body section. This modified structure would yield the expected results of good rigidity and strength.
Response to Arguments
Applicant’s amendments in view of arguments, see Claims, filed September 7th, 2022, with respect to the rejection(s) of claim(s) 1, 12 and 16 and its dependents under 35 USC 112 have been fully considered and are persuasive.  The 112(b) Rejections of Claim 1, 12, 16 and their dependents has been withdrawn.
Applicant’s amendments in view of arguments, see Claims, filed September 7th, 2022, with respect to the rejection(s) of claim(s) 1, 12 and 16 and its dependents under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tsukuda in view of Watanabe under 35 USC 103.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANKITH R SRIPATHI/Examiner, Art Unit 1728         

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728